DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated November 30, 2021.  Claims 1-5, 7-15 and 17-20 are presently pending and are presented for examination.

Examiner’s Amendment
The following is an amendment to the claims.  Authorization for this amendment was given by Applicant’s Representative, Peter Corless on February 3, 2022.

Claim 2 (currently amended): The [[he]] output torque control apparatus for hybrid vehicles according to claim 1, wherein, in the calculation of the transmission input torque corresponding to the current request torque, the hybrid controller is configured to detect a position of an accelerator pedal from an accelerator pedal sensor (APS), calculate the current request torque requested by vehicle wheels based on the detected position of the accelerator pedal, and calculate the transmission input torque corresponding to the calculated current request torque.

Allowance of the claims
The following is a statement of reasons for allowance of the claims.
With respect to the independent claims, the feature of wherein, in the calculation of the output torque, in response to confirming that the current driving mode is the HEV mode, the hybrid controller is configured to: calculate output torque for preferential compensation by the motor in which the inertia torque in the HEV mode is compensated for; confirm whether the calculated output torque for preferential compensation by the motor is greater than maximum torque of the motor; and calculate output torque for subsidiary compensation by the engine when the calculated output torque for preferential compensation by the motor is greater than the maximum torque of the motor, when considered in light of other claimed features is novel and non-obvious, in view of the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669